972 F.2d 355
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.David SULLIVAN, Appellant,v.Ms. HILL, Mail Room Supervisor, Cummins Unit, ArkansasDepartment of Correction, Appellee.
No. 92-1618EA.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 31, 1992.Filed:  August 11, 1992.

Before FAGG, BOWMAN, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
David Sullivan, an Arkansas inmate, brought this 42 U.S.C. § 1983 action against Ms. Hill, a mailroom supervisor, asserting she interfered with the delivery of his legal mail.  Sullivan appeals the district court's dismissal of his action.


2
The district court found Sullivan failed to show Hill was personally responsible for opening and mishandling his legal mail.  This finding is not clearly erroneous.  See Fed.  R. Civ. P.  52(a);  Anderson v. City of Bessemer City, 470 U.S. 564, 573 (1985).  Sullivan cannot hold Hill liable on a theory of respondeat superior under 42 U.S.C. § 1983.   See Ronnei v. Butler, 597 F.2d 564, 566 (8th Cir. 1979) (per curiam).  We thus conclude the district court properly dismissed Sullivan's action.  We also conclude the district court did not abuse its discretion in denying Sullivan's belated motion to amend his complaint.   See Thompson-El v. Jones, 876 F.2d 66, 67 (8th Cir. 1989) (district court does not abuse its discretion by not allowing amendment if motion is unduly delayed).


3
Accordingly, we affirm.